DETAILED ACTION
Status of the Claims
	Claims 1-8 are pending in this application. Claims 1-8 are under examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The instant application, which is a national stage entry of PCT/KR2018/011260 filed on 09/21/2018, which claims priority from the foreign applications KR10-2017-0124489 and KR10-2018-0113581 filed on 09/26/2017 and 09/21/2018 respectively. 

Information Disclosure Statement
The information disclosure statements from 03/10/2020 and 05/27/2020 have been considered by the examiner.
Claim Objections
Claim 2 is objected to because of the following informalities:  
In claim 2, “Aspergillus oryzae” is recited twice and needs to be recited only once.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Regarding claim 7, “wherein the composition is prepared into a formulation” does not give structure for preparations such as solutions, packs, and soft water (even though other options would give structure for preparations such as creams and lotions).  For example, phenolic compounds are naturally soluble in water and a pack simply contains the natural products without changing their structure or imparting significantly more than their naturally given functions.  Applicant should consider 
The judicial exception is not integrated into a practical application because there the compounds (phenolic compounds, caffeic acid, etc.) being isolated from the rice are natural compounds without a change in structure from their natural counterparts.  It is not shown by applicant how the process used in the claims would provide significantly more to the isolated compounds of nature besides the natural functions and characteristics such compounds would have.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jeong et al (KR101746415B1, publication date 06/13/2017).
The claims contain product-by-process limitations towards fermentation, extraction and fractionation to obtain the active ingredient compound(s).  See MPEP 2113 – a product made by 
Regarding claims 1 and 8, Jeong teaches a fermented product of colorless rice bran to be used in a cosmetic composition for skin whitening, wrinkle reduction, antioxidation and skin aging prevention (abstract of the English translation document).
Regarding claim 2, Jeong teaches “Aspergillus oryzae” (examples 1 and 2) to be inoculated with the rice product for fermenting. 
Regarding claim 3, Jeong teaches a fermentation period of 7 days (examples 1 and 2).
Regarding claim 4, Jeong teaches 1 kg of rice product fermented with 50 g of Aspergillus oryzae (examples 1-2) with a fermentation temperature of 28 °C resulting in resulting in about 100 parts of rice by-product and 5 parts of fermentation product. When prior art teaches an example that falls within a claimed range, the claimed range is anticipated by the prior art (See MPEP 2131.03 I).
Regarding claim 5, Jeong teaches acetone is used as a solvent for extraction (example 4). 
Regarding claim 6, “wherein the fraction is prepared by fractionating the extract from the fermented rice by-product with a solvent selected from the group consisting of hexane, chloroform, ethyl acetate, butanol, water, and mixed solvents thereof” is also a part of the process steps and do not change the structure of the composition (it merely extracts whatever compound is already present), thus all of the functional limitations of the instant claim are met by Jeong. 
Regarding claim 7, Jeong teaches cosmetic lotions and creams (page 8, production examples 2 and 3) are produced using the above compositions. 

Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suk et al (KR20170062584A, publication date 06/08/2017). 

Regarding claim 2, Suk also teaches that the fermentation of the rice grains is done using Aspergillus oryzae (claim 3, page 4, para 2 and example 1 of the Google English translation).
Regarding claim 3, Suk teaches the fermentation of rice by-product (rice wine) to be fermented with a fermentation product (e. g. Aspergillus oryzae) for 10 days (example 1).
Regarding claim 4, Suk teaches 1200 total kg of rice by-product (rice wine) to be added to 100 kg of fermentation product (fungal species such as Aspergillus oryzae) at room temperature (20-25 °C) (example 1) resulting in about 100 parts of rice by-product and 8.3 parts of fermentation product. 
Regarding claim 5-6, since all of the instant invention claims are product-by-process claims,  Hideo teaches all of the functional limitations which is the composition comprising a fermented rice by-product since these claims are not limited to manipulations of the recited steps, only the structure implied by the steps. The steps recited in these claims do not give structure to the claimed invention. For example, the process of extraction and fractionation/isolation of rice by-products steps do not result in a structurally different products of phenolic compounds that are contained in rice. 
Regarding claim 7, Suk teaches a cosmetic cream formulation (example 1). 

Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sun et al (KR101510616B1, publication date 04/16/2015).
Regarding claims 1, Sun teaches cosmetics composition containing secondary fermented embryo bud of rice (title) for skin whitening or moisturizing effects (abstract). 
Regarding claims 2-6, since all of the instant invention claims are product-by-process claims,  Hideo teaches all of the functional limitations which is the composition comprising a fermented rice by-product. The steps recited in these claims do not give unique structure to the claimed invention. For example, the process of fermentation using fungal species (for claims 2), the duration and the temperature of the fermentation (claims 3-4), the concentration ratios (claim 4) and extraction and fractionation/isolation (claims 5-6) of rice by-products steps do not result in a structurally different products of phenolic compounds that are naturally contained in rice.   
Regarding claim 7, Sun teaches that “examples of cosmetic products of the emulsified form include nutritional lotion, cream, essence, etc.” (page 4 of the Google English translation).
Regarding claim 8, Sun teaches rice embryo buds as well as rice bran (abstract, claim 1) to be used as rice by-product. 

Conclusion
	No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALPARSLAN ASAN whose telephone number is (571)270-1662.  The examiner can normally be reached on 8am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 

/A.A./               Examiner, Art Unit 1613                                                                                                                                                                                         
/MARK V STEVENS/Primary Examiner, Art Unit 1613